Citation Nr: 9933177	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-13 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1954 to May 1956.


The veteran filed his initial claim for Department of 
Veterans Affairs (VA) compensation benefits in September 
1996; prior to that time he had filed for VA pension 
benefits, a claim he withdrew on receipt of Social Security 
benefits.  

The VA Regional Office (RO) denied his claim for service 
connection for a psychiatric disorder in a rating action in 
March 1997 on the basis that it was not well-grounded.  A 
Notice of Disagreement (NOD) was filed in April 1997; a 
Statement of the Case (SOC) prepared in April 1997; and a 
Substantive Appeal, a VA Form 9, was filed in May 1997.  

In May 1997, documents were received from the veteran and his 
then representative, Disabled American Veterans, to the 
effect that he was withdrawing his claim for service 
connection for a bipolar disorder.  However, another VA Form 
9, filed in September 1997, and documents from his 
representative, made it clear that the veteran was not in 
fact withdrawing that claim.

The RO affirmed the denial on subsequent occasion after 
receipt of further evidence, and the case was forwarded to 
the Board of Veterans Appeals (the Board).  In June 1998, the 
Board remanded the case for further development and 
adjudicative actions.

In September 1999 the RO affirmed the prior denial.

The case has been returned to the Board for further appellate 
review.  

In November 1999, an additional packet of evidence was 
submitted to the Board on which there was a written waiver of 
initial RO consideration pursuant to 38 C.F.R. § 20.1304 
(1999).

The veteran is currently represented by a private attorney.


FINDINGS OF FACT

1.  Any nervousness demonstrated prior to service was 
symptomatically minimal in nature.

2.  In service, the veteran exhibited inappropriate behavior, 
purportedly then described as manic-depression, but entirely 
consistent, on retrospect, with a later diagnosed bipolar 
disorder.

3.  Evidence of record and credible, persuasive medical 
opinions support that in all probability, the veteran's 
current bipolar disorder was first demonstrated in and is 
attributable to service.


CONCLUSIONS OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  




The United States Court of Veterans Appeals (Court) has 
clearly indicated that this is not intended to limit a grant 
of service connection to those disabilities which were 
present in service or within a year thereafter, but also 
contemplates a chronic disability for which there is a 
credible medical opinion that there is a link between current 
disability and the in-service injury or disease.  See, i.e., 
Caluza v. Brown, op. cit..  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed. Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  The 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1999).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a) (1999).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  


"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court finds that a condition that worsened during service 
and then improved due to in-service treatment to the point 
that it was no more disabling than it was at induction is 
analogous to a condition that has flared up temporarily.  
However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  

Furthermore, the Court concludes that the question of whether 
there has been an increase in disability during service must 
be answered in the affirmative before the presumption of 
aggravation attaches.  Accordingly, the Court holds that 
where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
the treatment have ameliorated the disability so that it is 
no more disabling than it was at entry into service, the 
presumption of aggravation does not attach.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).



It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Service medical and other records are not complete, and 
additional records are apparently not available.  The 
available records show that the veteran had some noted 
incidents which he states, on retrospect, involved manic-
depressive episodes and so diagnosed.  

The record does show that the veteran was twice found to be 
absent without leave (AWOL) (one time frame closely after the 
other), and not following orders.

The veteran has reported that he was treated at and was 
hospitalized by the San Francisco General Hospital for his 
psychiatric problems from at least the early 1960's.  The 
hospital has since indicated that those records are no longer 
available and have been destroyed.

One of the veteran's wives, D., who married him soon after 
separation from the service has recently indicated that he 
had developed very severe mood swings; that he would get 
upset at the least thing and go into a rage over little 
things; and that his moods went from overly high and 
irritable to sad and hopeless, and then back again with 
periods of relative normalcy in between.  She stated that she 
could not live with this and divorced him soon afterwards.  
She expressed the opinion that the service had caused this 
behavioral change in him; that he was not given help but 
simply removed from the service; and that not until the 
1990's was he in receipt of the help he had needed all along.

A transcript of testimony given by another of the veteran's 
wives, J, to another agency, is of record, dated in 1992.  
She stated that she had met the veteran in 1980 and married 
him within 3 1/2 months; that at that time, he was a nice, 
non-pushy person, but developed moodiness and behavioral 
problems which escalated.  She reported that she was his 
sixth wife, and that she actually had some contact with two 
of the other wives although she knew about some of the 
others.  

She described the veteran's childhood and his service as she 
had been told it by him and others.  She indicated that the 
veteran had been abusive, had come from a family that was 
also abusive; went into rages, and had problems getting along 
with others.  She indicated that both she and the veteran had 
come from dysfunctional family situations but that his had 
become worse both inside and outside the family environs; 
that he seemed depressed much of the time, and that he would 
seem to panic about even seemingly trivial things.  

Extensive private clinical evaluations are in the file from 
1990 to the present.  In pertinent part, various assessments 
are reported below.  Diagnoses have included major depression 
and panic disorder, mood disorder, and bipolar disorder.

One physician, RMT, associated with the Broad River 
Psychiatric Associates group in Reno, has provided several 
extensive and annotated analyses of the progress of the 
veteran's mental health.  Dr. T has prefaced the statements 
with comments that unlike many of his colleagues, he is very 
conservative when it comes to analyzing and diagnosing a 
bipolar disorder.  He clarified that this is true 
particularly because if one is diagnosed as having major 
depression, or even an acute psychosis, there is some hope of 
recovery, but with bipolar disorder, there is none.  

Accordingly, when the veteran had come to him with a VA 
diagnosis of bipolar disorder, the physician had not accepted 
that as routine but had re-evaluated him entirely 
independently.  He further stated that after exhaustive 
testing, in March 1995, after careful observation of the 
veteran's classic mood swings over time, the physician had 
reluctantly concurred with the diagnosis of bipolar disorder.  
The physician then described some of the veteran's attendant 
behavior during both his high and low periods.  

The doctor further noted that while bipolar disorder did not 
always run a predictable path, and he had not been present 
during the veteran's service experience, he had become quite 
familiar with the disorder's patterns as well as the symptoms 
within the veteran's situation.  

He opined that given the history and the disorder itself, it 
could be concluded that the veteran probably had the seeds of 
bipolar disorder prior to the Marine Corps, as one did not 
suddenly acquire it; that the start of the disorder was 
usually slow and insidious, but nevertheless recognizable, if 
only in retrospect, and in the manner said to have occurred 
in the veteran's case.  

He further reflected that the Marine Corps training period 
was certainly such as to qualify as an unusual and intense 
environmental stress as characteristically would have an 
appreciative impact on someone with the disease such as the 
veteran, over a protracted period.


The physician stated that he, like others like him, regretted 
that there were no fossil footprints where one could examine 
the past and say such and such happened on such and such 
date, but rather in medical science, one could only make 
reasoned judgments based on an accumulation of case histories 
over time.  

This said, the physician opined that

(i)t is this accumulation of case 
histories...that permit me to state with 
as much certainty as possible that the 
course of (the veteran's) illness was 
affected by his tenure in the Marine 
Corps, and although not caused by it, was 
nevertheless made worse, or exacerbated, 
and that this no doubt had an effect on 
the course of this illness, in particular 
the intensity and violence with which it 
manifested itself in (the veteran's) 
later life.  [emphasis added]

Additional summary statements by Dr. T are of record dated in 
December 1996 to the effect that the veteran had been seen by 
him and VA for bipolar disorder.  He further stated that

since this medical problem begins in 
adolescense (sic) or early adulthood and 
continues throughout life the military 
service in the Marine Corps would have 
exacerbated this medical problem.

In an addendum to the above quoted note, Dr. T provide an 
additional lengthy statement in May 1997, in pertinent part 
delineating the veteran's Marine Corps service in detail, 
giving specific and detailed examples that supported his 
conclusions.  He concluded that




(the veteran's) military service, 
although brief, did tend to exacerbate 
his diagnosed condition of bipolar 
disorder.  Although it would be 
impossible to make a statement that if 
(the veteran) had never been in the 
service he would not have become ill.  I 
can state with some confidence that the 
emergence of the illness was much earlier 
and much more violent.  This was due to 
the earlier exposure in the Marine Corps, 
under such stressful conditions as basic 
training.  If one can accept, and I hope 
that the Veterans Administration will see 
things this way, (the veteran's) 
condition of bipolar disorder was 
exacerbated by his military experience.  
It is quite clear to see how the rest of 
his life has been effected badly by the 
bipolar disorder.  Its emergence began 
while he was a trainee in the U.S. Marine 
Corps and that it continues through to 
this date.

On VA psychiatric examination in March 1999, the veteran's 
file including his long history including reportedly "odd" 
behavior during service was reviewed.  The veteran stated 
that he was first hospitalized for his mental problems in 
1958 in San Francisco when he was said to have depression and 
suicidal ideation, and during which he developed a manic 
episode.  At hospital discharge, he indicated that he had 
improved.  

Since then, he had been admitted three times, once in the 
late 1950's and again in the late 1980's.  In 1991, he had 
been placed on Lithium which he reported had really helped 
his mood swings.  The examiner noted that he had seen many 
private and VA physicians, and reports from many were in the 
file.






The veteran reported that he had been married 8 times, the 
shortest being for 2 months and the longest being for 8-9 
years.  It was noted that a letter from one of his wives who 
he married in "1956" had noted his mood swings, agitation and 
periods of depression.  Other family members also had some 
mental health concerns although diagnoses were not 
determinable.  

The veteran said that since being placed on Lithium, he had 
done well in society; that he did still have a tendency to 
get stressed, but would tend to avoid activities to limit the 
stress.  He still would get upset about problems being in 
relationships.  His symptoms were described in detail, and he 
indicated that for the most part, these were similar to those 
he had had for some time, although fluctuating in intensity.

The examiner diagnosed bipolar disorder with depression and a 
history of agoraphobia with history of panic symptoms.  
Global Assessment of Functioning (GAF) was felt to be 55.  
The examiner remarked that the veteran had been treated for 
bipolar disorder for years.

He further opined that 

it is fairly well established that the 
veteran has a diagnosis of bipolar 
disorder.  To determine whether this was 
prior to his military experience would be 
very difficult to ascertain as I found no 
documentable evidence that any 
symptomatology occurred prior to his 
military service.  His problems with 
authority and somewhat bazaar (sic) 
behavior while in the military certainly 
could be indications of a bipolar 
diagnosis, which went undiagnosed for two 
basic premises.  

One is that they were out of the norm for 
his particular situation in that at the 
present time, he knows that they were 
somewhat crazy to do that.  He felt he 
understood the consequences of his 
actions, but was not able to control them 
and certainly his taking off again within 
three days of returning from an AWOL is 
indication that his insight was certainly 
not appropriate.  

Also, at the present time on medications, 
he has been able to lead a significantly 
more normal life.  This may be related to 
the medication, but also may be related 
to his increased insight that generally 
occurs through time with these 
individuals.  

I do agree that service records failed to 
show the presence of a psychiatric 
disorder prior to his joining the 
military.  The evidence of his AWOLs and 
his inability to maintain discipline 
necessary to be in the Marines is 
somewhat documented in his C-file and why 
he was not discharged was also somewhat 
concerned because his statements were 
that when he is in a positive mood, he is 
able to talk his way out of things and 
convince people to do things that they 
would not normally do, which certainly 
could have been evident.  

Also, the general course of bipolar 
disorder is to begin in the late teens to 
early 20s, which would be consistent with 
this diagnosis.  After consideration of 
the data of his C-file, of his present 
treatment, diagnoses, and his history, 
there is a reasonable cause to state that 
the diagnosis of bipolar disorder began 
during his military service.  

The degree of disability is unable to be 
determined at that time.  If one looks at 
the natural history of bipolar disorder 
and this veteran's presentation both 
today and in the past, it is consistent 
with that diagnosis.  Also, the 
statements of his now divorced wife are 
certainly consistent with that diagnosis 
and that they were occurring the 
approximate time that he was discharged 
from the military.  

There is reasonable cause to believe that 
this veteran has a diagnosis of bipolar 
disorder, which either began or was 
exacerbated by his military experiences.  
[emphasis added].

A statement by JMP, M.D., a psychiatrist, dated in August 
1999, was that he had seen the veteran since March 1995 in 
the absence of Dr. T, and that he was experiencing bipolar 
disorder, agoraphobia with panic attacks, and major 
depression with a physical component or overlay. 

Analysis

In essence, the Board finds that the claim is well-grounded; 
and in accordance with pertinent regulations, holds that 
adequate development including that evidence and medical 
opinions acquired as a result of the Board's remand, has been 
accomplished so as to satisfy all requirements for assisting 
the appellant in the development of the claim.

The veteran may or may not have had any minor mental health 
problems prior to service, albeit there is no definitive 
information of record to reflect the exact nature thereof to 
include a diagnosis.  To his credit, he does not strenuously 
argue otherwise.  Rather, the veteran argues that if he had 
bipolar disorder prior to service, it was aggravated therein.  

But more importantly, if he did not have bipolar or any other 
psychiatric disorder prior to service, then the bipolar 
disorder (or whatever was then the correct diagnosis, now 
diagnosed as bipolar disorder) was incurred in service.  

This stated, the Board notes that there is virtually nothing 
to clarify or identify the nature of any preexisting 
psychiatric disorder although several recent evaluators have 
suggested the nature of a classic bipolar disorder is such 
that the veteran may well have had the "seeds" of a basic 
bipolar disorder prior to entrance, since such a disability 
tends to be a lifelong problem.  All seem to agree that 
regardless of whatever "seeds" may have then been present, 
there had been no germination thereof, and certainly no 
significant fruition of the bipolar psychiatric disorder at 
that time.

In any event, the principle issue is whether, if there were a 
preexisting disorder, it was in fact aggravated in service; 
and if no disorder preexisted service, one was incurred 
therein.  In that regard, there is ample credible evidence 
and expert opinions to support both, particularly the latter 
thesis.

As for whether there was inservice increase in pathology, 
repeated private evaluations as well as recent VA psychiatric 
examinations have been entirely consistent and are quite 
clear-cut in the affirmative.  In the alternative, assuming 
that there was no definitive evidence of a preexisting 
bipolar problem, then it becomes even more clear-cut, namely 
there is every sign that this became initially manifested in 
service, has continued on a chronic basis ever since, and 
evidence and credible medical expert opinion unequivocally 
attribute it thereto.  In fact, there is no persuasive 
medical opinion that is to the contrary.

Thus, since there is no sound and stable basis for the Board 
to take issue with these medical opinions, [which in matter 
of fact are consistent and universal in their conclusions], 
it clearly cannot provide sound reasons and bases for doing 
so.  See, i.e., Colvin, op. cit.; Cruzada v. Gober, No. 96-
1132 (U.S. Vet. App. Sept. 16, 1997); Alcaide v. Gober, 5 
Vet. App. 9 (1993); Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992).

The evidentiary record supports a grant of entitlement to 
service connection for bipolar disorder, on the basis that 
such was incurred in service.


ORDER

Entitlement to service connection for bipolar disorder is 
granted. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

